Title: To James Madison from Robert R. Livingston, 6 July 1795
From: Livingston, Robert R.
To: Madison, James


Dear SirClerMont 6th. July 1795.
I sincerely condole with you on the ratification of the treaty which sacrafices every essential interest & prostrates the honor of our country. I had indeed little hope of Mr. Jays rendering us any essential service. His hatred to France & the violence with which he entered into the system of the ministerialists whose views have long appeared to me to be such as I do not chuse to explain but which may be deduced from the treaty gave me reason to apprehend a want of energy in stating our claims. But I own that our disgrace & humiliation has in this instance greatly exceeded my expectations. You see my apprehentions on the score of Mr. Jeffersons sentiments relative to the rights of neutral vessels fully verified they have as I predicted furnished arguments to our enemies and are here considered as the most powerful appology for Mr. Jay. The disposition that France has for some time past been in with respect to us make⟨s⟩ me seriously apprehend that if this treaty is ratified she will demand the execution of our guarantee of the Islands & push us to chuse between a war with her or Britain the first I fear will be the choice of a party among us as it may lead thro’ a civil war to the accomplishment of their object. Never my dear Sir was there a time that called more loudly for exertion.
It may yet be possible to convince the publick & the president of the danger of a ratification. Write to them write to him shew the evils the unconstitutionality of the treaty in its true light. I myself tho not like you in an official situation nor possessing an equal share of his confidence have just written to him & shewn him the sentiments of an independant citizen who values his essteem without courting his favor. My Letters from New York inform me that the treaty has been received there with the utmost disgust but that Hamilton openly undertakes its defence & has induced Jays violent freinds to say that it is not so bad as they thought it, & some of the Tories to commend it, That the great body of the people still saw it in its proper light & that petitions were handed about & very generally signed praying the president to withold his ratification.
The new order to seize all Neutral provission Vessels going to France which is again declared to be in a state of siege has evinced the use intended to be made of the 18th. Article. Adieu my dear Sir remember you are answerable to your country for every neglect or omission on this important occasion. I am Dear Sr with much essteem & regard Your Most Ob hum: Servt
Robt R Livingston
